Citation Nr: 1017202	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-18 935	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1967 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
posttraumatic stress disorder and assigned a disability 
rating of 30 percent, effective in April 2007.  The Veteran 
appealed the decision, seeking a higher disability rating.  

In July 2009, the Veteran appeared at the RO and testified at 
a hearing before the undersigned Acting Veterans Law Judge.  
A transcript of that hearing is in the claims file.

The issue of entitlement to a rating higher than 30 percent 
for posttraumatic stress disorder is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  


FINDING OF FACT

At a July 2009 hearing, the Veteran submitted a statement 
indicating that he wished to withdraw the issue of 
entitlement to a compensable rating for bilateral hearing 
loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran have been met with respect to the claim of 
entitlement to a compensable rating for bilateral hearing 
loss.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 
C.F.R. § 20.204 (2009).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

As the decision regarding the claim of entitlement to an 
initial compensable rating for bilateral hearing loss is 
dismissed, no further action is required to comply with VCAA 
notice or with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Appeals must 
be withdrawn in writing except for appeals withdrawn on the 
record at a hearing.  Id. 

At his July 2009 hearing, the Veteran withdrew his appeal for 
a compensable rating for bilateral hearing loss and submitted 
a written statement formalizing the withdrawal.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed.


ORDER

The appeal on the claim of entitlement to an initial 
compensable rating for bilateral hearing loss is dismissed.




REMAND

The Veteran testified at hearing in July 2009 that his 
posttraumatic stress disorder symptoms have worsened since 
his most recent VA examination in December 2007.  
Specifically, he is less able to tolerate being around other 
people, more prone to angry outbursts, and his relationship 
with his children had worsened.  Further, the Veteran 
reported that the worsening of his symptoms had impacted his 
work, causing him to alter his work schedule in order to 
avoid working when others are present.  He also testified 
that his VA treatment provider had told him that his 
condition had worsened and that she had recently increased 
the dosage of the medication prescribed to treat his 
symptoms.  As the Veteran's testimony signals a material 
change in his PTSD symptomatology, a reexamination is 
required to determine the current severity of his condition.  
38 C.F.R. § 3.327(a).

Further, the Veteran testified that he received treatment at 
the VA on a monthly basis for his posttraumatic stress 
disorder.  The most recent VA treatment records associated 
with the claims file are for treatment provided in May 2008.  
Updated records of the Veteran's VA treatment for 
posttraumatic stress disorder should be associated with the 
claims file and made available for review by the VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Nashville VA records of the 
Veteran's treatment for posttraumatic 
stress disorder since May 2008, and 
associate them with the claims file.

2.  Then, schedule the Veteran for a VA 
psychiatric examination to determine the 
current level of impairment due to his 
service-connected posttraumatic stress 
disorder.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
identify and describe the nature, 
frequency, and severity of all current 
psychiatric symptoms attributed to the 
Veteran's posttraumatic stress disorder, 
and comment specifically on the impact of 
such symptoms on his occupational and 
social functioning.  The examiner should 
provide the underlying rationale for any 
opinion given.  

3.  On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the Veteran, 
then provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


